Name: Commission Regulation (EEC) No 3491/85 of 10 December 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 85 Official Journal of the European Communities No L 334/9 COMMISSION REGULATION (EEC) No 3491/85 of 10 December 1985 establishing unit values for the determination of the customs value of certain perishable goods Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 172, 2 . 7 . 1985, p . 9 . No L 334/ 10 Official Journal of the European Communities 12. 12 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 5809 1 032,36 284,51 868,91 92,23 193701 320,32 76,37 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1 572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1229 218,45 60,20 183,87 19,51 40989 67,78 16,16 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 5265 935,74 257,88 787,58 83,60 175572 290,34 69,22 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 07.01-43 07.01 F I Peas 11459 2036,53 561,26 1714,09 181,95 382113 631,90 150,66 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 4004 711,60 196,11 598,94 63,57 133518 220,80 52,64 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 2744 487,79 134,43 410,56 43,58 91 523 151,35 36,08 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5270 936,67 258,14 788,37 83,68 175747 290,63 69,29 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 411 73,05 20,13 61,49 6,52 13707 22,66 5,40 1.70 07.01-67 ex 07.01 H Garlic 4871 865,69 238,58 728,62 77,34 162429 268,61 64,04 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 21 833 3 880,04 1 069,32 3265,72 346,66 728010 1203,91 287,05 1.80.2 ex 07.01-71 ||  other 18485 3301,48 911,73 2778,44 294,81 615141 1 027,85 245,32 1.90 07.01-73 07.01 L Artichokes 4137 735,23 202,62 618,82 65,68 137951 228,13 54,39 1.100 07.01-751 07.01-77 | 07.01 M Tomatoes 2150 382,10 105,30 321,60 34,13 71693 118,55 28,26 1.110 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 2736 486,29 134,02 409,30 43,44 91243 150,89 35,97 1.112 07.01-85 07.01 Q II Chantarelles 32565 5772,95 1 600,65 4882,34 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 2040 362,69 99,95 305,27 32,40 68052 112,53 26,83 1.120 07.01-93 07.01 S Sweet peppers 2979 529,58 145,95 445,73 47,31 99365 164,32 39,17 1.130 07.01-97 07.01 T II Aubergines 3063 544,43 150,04 458,23 48,64 102152 168,93 40,27 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1938 344,51 94,94 289,97 30,78 64641 106,89 25,48 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 3089 549,1 1 151,33 462,17 49,06 103029 170,38 40,62 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4318 767,49 211,51 645,97 68,57 144004 238,14 56,78 2.10 08.01-31 ex 08.01 B Bananas , fresh 2072 368,34 101,51 310,02 32,90 69111 114,29 27,25 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2357 418,94 115,46 352,61 37,43 78 606 129,99 30,99 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5341 949,27 261,61 798,97 84,81 178111 294,54 70,22 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9805 1 742,55 480,24 1 466,65 155,68 326953 540,68 128,91 2.50 08.02 A I Sweet oranges , fresh : I 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 I  Sanguines and semi-sanguines 2074 367,68 101,94 310,96 32,98 68 542 114,75 27,27 \ 12. 12 . 85 Official Journal of the European Communities No L 334/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates , Salustianas , Vernas, Valencia lates , Maltese , Shamoutis, Ovalis , Trovita and Hamlins 1731 307,76 84,81 259,03 27,49 57745 95,49 22,76 2.50.3 08.02-05 li 08.02-09 08.02-15 08.02-19  others 1937 . 344,23 94,86 289,73 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1602 284,73 78,47 239,65 25,44 53425 88,35 21,06 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2703 480,53 132,43 , 404,45 42,93 90163 149,10 35,55 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 2283 408,09 112,46 342,78 36,36 75769 126,86 29,89 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2930 520,88 143,55 438,41 46,53 97732 161,62 38,53 2.80 ex 08.02 D Grapefruit, fresh : || 2.80.1 ex 08.02-70 Il  white 2339 415,81 114,59 349,97 37,15 78018 129,02 30,76 2.80.2 ex 08.02-70  pink 2783 494,62 136,31 416,30 44,19 92805 153,47 36,59 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 5812 1 033,05 284,70 869,49 92,29 193831 320,54 76,42 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 3168 563,10 155,19 473,95 50,31 105655 174,72 41,65 2.95 08.05-50 08.05 C Chestnuts 4619 820,96 226,25 690,98 73,35 154037 254,73 60,73 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1770 314,69 86,72 264,87 28,11 59046 97,64 23,28 2.110 08.06-33 \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1706 304,25 84,19 256,55 27,20 56761 94,81 22,52 2.120 08.07-10 08.07 A Apricots 7599 1 350,61 372,22 1 136,77 120,67 253414 419,07 99,92 2.130 ex 08.07-32 ex 08.07 B Peaches 9715 1 726,50 475,82 1453,15 154,25 323943 535,70 127,72 2.140 ex 08.07-32 ex 08.07 B Nectarines 11931 2120,46 584,39 1 784,73 189,45 397861 657,94 156,87 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 2438 435,84 120,11 366,09 38,83 80 921 135,49 31,92 2.170 08.08-11 1 08.08-15 | 08.08 A Strawberries 1974 351,48 ' 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 1 167 206,99 57,39 175,06 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 3 268 580,91 160,09 488,94 51,90 108 997 180,25 42,97 2.190.2 ex 08.09-19 Il  other 5179 920,54 253,70 774,80 82,24 172721 285,63 68,10 2.195 ex 08.09-90 ex 08.09 Pomegranates 3097 550,52 151,72 463,35 49,18 103 293 170,81 40,72 2.200 ex 08.09-90 ex 08.09 Kiwis 10037 1 783,75 491,59 1 501,34 159,37 334685 553,47 131,96 2.202 ex 08.09-90 ex 08.09 Khakis 4564 811,12 223,54 682,70 72,47 152191 251,68 60,00 2.203 ex 08.09-90 ex 08.09 Lychees 13512 2401,38 661,81" 2021,17 214,55 450 569 745,1 1 177,65